        Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 1 of 9 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 RUDOLPH R. EDMONDSON,

      Plaintiff,

 v.
                                                          Case No. 1:20-cv-02025
 ADT LLC d/b/a ADT SECURITY
 SERVICES and MCCARTHY BURGESS
 & WOLFF, INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES RUDOLPH R. EDMONDSON, through undersigned counsel, complaining

of Defendants, ADT LLC d/b/a ADT SECURITY SERVICES and MCCARTHY BURGESS &

WOLFF, INC. (collectively, the “Defendants”), as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff brings this action seeking damages as well as injunctive relief for the

violations of the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and

the Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         RUDOLPH R. EDMONDSON (“Plaintiff”) is a natural person, over 18-years-of-

age, who at all times relevant resided in Chicago, Illinois.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. 15 U.S.C. § 1692a(3).

                                                    1
      Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 2 of 9 PageID #:2




         6.    Plaintiff is a “person” as defined by 47 U.S.C. § 153(39) § 1692a(3).

         7.    ADT LLC d/b/a ADT SECURITY SERVICES (“ADT”) is a limited liability

company organized under the laws of Delaware.

         8.    ADT has its principal place of business at 1501 Yamato Road, Boca Raton, Florida

33431.

         9.    ADT is a “person” as defined by 47 U.S.C. § 153(39).

         10.   MCCARTHY BURGESS & WOLFF, INC (MB&W) is a corporation organized

under the laws of Ohio.

         11.   MB&W has its principal place of business at 26000 Cannon Road, Cleveland, Ohio

44146.

         12.   MB&W is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

         13.   MB&W is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

                                  FACTUAL ALLEGATIONS

         14.   At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 0883.

         15.   At all times relevant, Plaintiff’s number ending in 0883 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

         16.   At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

         17.   Plaintiff obtained home security services through Defenders, Inc. d/b/a Protect

Your Home (“Defenders”)

                                                 2
      Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 3 of 9 PageID #:3




       18.     Over time, Plaintiff did not pay.

       19.     On January 6, 2020, ADT acquired Defenders.

       20.     Plaintiff’s $1,311.50 balance – once unpaid – was referred for collection.

       21.     Plaintiff’s $1,311.50 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

                            ADT’s telephone harassment campaign

       22.     In spite of being referred for collection, Plaintiff continued to receive phone calls

from ADT.

       23.     On multiple occasions, Plaintiff answered.

       24.     Each time, Plaintiff was met by clear pause, and was forced to say “Hello, Hello,

Hello” prior to being connected to an agent.

       25.     On multiple occasions, Plaintiff told ADT “[s]top calling!”

       26.     Nonetheless, Plaintiff continues to receive phone calls from numbers leading back

to ADT – including, (331) 200-8895; (630) 324-0379; (630) 984-7686 and (877) 624-2116.

       27.     Specifically, between March 12th and March 24th, Plaintiff has received ten phone

calls from ADT.

                            MB&W’s unlawful collection practices

       28.     On February 26, 2020, MB&W sent Plaintiff an initial written communication (the

“Letter”).

       29.     The letter stated:

       Date                    02/26/20
       Creditor                Defenders, Inc. d/b/a Protect Your Home
       Account #               8722535
       Reference #             33157340
       Account Balance         $1,311.50



                                                   3
       Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 4 of 9 PageID #:4




       Defenders, Inc. d/b/a Protect Your Home has placed the above referenced account
       with our office for collection activity….

       30.     Three days later, MB&W phoned Plaintiff.

       31.     Plaintiff’s caller ID stated: (888) 817-1750.

       32.     MB&W identified themselves as ADT.

       33.     MB&W did not inform Plaintiff that “[MB&W] is attempting to collect a debt and

that any information obtained will be used for that purpose.”

       34.     Nor did MB&W inform Plaintiff that “[t]his communication is from a debt

collector.”

       35.     MB&W simply wanted payment.

       36.     Frustrated, Plaintiff simply hung up.

       37.     Weeks later, Plaintiff realized that (888) 817-1750 belonged to MB&W when he

saw the number listed on MB&W’s February 26, 2020 Letter.

                                            DAMAGES

       38.     ADT’s phone calls have caused Plaintiff actual harm, including but not limited to,

aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional distress,

increased risk of personal injury resulting from the distraction caused by the phone calls, wear and

tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular telephone,

temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss

of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge

Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

wasting Plaintiff’s time.




                                                  4
       Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 5 of 9 PageID #:5




       39.     Concerned with having had his rights violated, Plaintiff sought counsel to ensure

that Defendants’ unlawful collection practices stopped.

       40.     Accordingly, Plaintiff is forced to expend energy and/or time consulting with

attorneys to put an end to Defendants’ unlawful collection practices.

                                    CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       41.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violations of 15 U.S.C. § 1692e

       42.     Section 1692e of the FDCPA provides:

               [a] debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

               (11)    The failure to disclose in the initial written communication with the
                       consumer and, in addition, if the initial communication with the
                       consumer is oral, in that initial oral communication, that the debt
                       collector is attempting to collect a debt and that any information
                       obtained will be used for that purpose, and the failure to disclose in
                       subsequent communications that the communication is from a debt
                       collector, except that this paragraph shall not apply to a formal
                       pleading made in connection with a legal action.

               (14)    The use of any business, company, or organization name other than
                       the true name of the debt collector’s business, company, or
                       organization.

       43.     MB&W violated 15 U.S.C. § 1692e(11) by failing to disclose that “[MB&W] is

attempting to collect a debt and that any information obtained will be used for that purpose.”




                                                 5
      Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 6 of 9 PageID #:6




       44.     Alternatively, MB&W violated 15 U.S.C. § 1692e(11) by failing to disclose that

“[t]his communication is from a debt collector.”

       45.     MB&W violated 15 U.S.C. § 1692e(14) by identifying themselves as “ADT,” and

consequently attempting to collect debt using the name of another company.

                                Violation(s) of 15 U.S.C. § 1692g

       46.     Section 1692g(a) provides:

               (a) Within five days after the initial communication with a consumer in
               connection with the collection of any debt, a debt collector shall, unless the
               following information is contained in the initial communication or the
               consumer has paid the debt, send the consumer a written notice containing:

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.

       47.     The disclosures set forth in 15 U.S.C. § 1692g(a), frequently referred to as the

“validation notice,” are required in the initial communications of all debt collection attempts.

       48.     The validation notice provisions were included by Congress to ensure that

consumers would receive notice of their legal rights.

                                                  6
       Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 7 of 9 PageID #:7




        49.   MB&W violated 15 U.S.C. § 1692g(a)(2) by failing to identify ADT as current

creditor.

        50.   MB&W violated 15 U.S.C. § 1692g(a)(2) by falsely stating that Defenders, Inc.

d/b/a Protect Your Home was the current creditor.

        51.   As plead above, on January 6, 2020, ADT acquired Defenders.

        52.   Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(11), e(14) and g(a)(2)

pursuant to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who

fails to comply with any provision of [the FDCPA] with respect to any person is liable to such

person in an amount equal to the sum of -

        (1)   any actual damage sustained by such person as a result of such failure;

        (2)

              (A)     in the case of any action by an individual, such additional damages
                      as the court may allow, but not exceeding $1,000.00; or

        (3)   in the case of any successful action to enforce the foregoing liability, the
              costs of the action, together with reasonable attorney's fees as determined
              by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.    a finding that MB&W violated 15 U.S.C. §§ 1692e(11), e(14) and g(a)(2);

        B.    an award of any actual damages sustained by Plaintiff as a result of MB&W’s

              violations;

        C.    an award of such additional damages to Plaintiff, as the Court may allow, but not

              exceeding $1,000;

        D.    an award of costs of this action, together with reasonable attorney’s fees as

              determined by this Court; and


                                               7
       Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 8 of 9 PageID #:8




       E.      an award of such other relief as this Court deems just and proper.

                                      COUNT II:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       53.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       54.     ADT placed or caused to be placed no less than 10 non-emergency calls, including

but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone utilizing an

automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice without

Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       55.     Upon information and belief, based on the “clear pause” Plaintiff experienced, ADT

employed an ATDS to place calls to Plaintiff’s cellular telephone.

       56.     Upon information and belief, the ATDS employed by Defendant transfers the call

to a live representative once a human voice is detected, hence the clear pause.

       57.     Upon information and belief, the ATDS employed by Defendant has the capacity

– (A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.

       58.     Upon information and belief, ADT acted through its agents, employees, and/or

representatives at all times relevant.

       59.     As a result of ADT’s violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is entitled

to receive $500.00 in damages for each violation.

       60.     As a result of ADT knowing and willful violations of 47 U.S.C. §227 (b)(1)(A)(iii),

Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiff requests the following relief:


                                                  8
       Case: 1:20-cv-02025 Document #: 1 Filed: 03/30/20 Page 9 of 9 PageID #:9




        A.      a finding that ADT violated 47 U.S.C. § 227 et seq.;

        B.      an award of statutory damages of at least $500.00 for each and every violation;

        C.      an award of treble damages of up to $1,500.00 for each and every violation; and

        D.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: March 30, 2020                                         Respectfully submitted,

                                                              RUDOLPH R. EDMONDSON

                                                              By: /s/ Joseph S. Davidson

                                                              Mohammed O. Badwan
                                                              Joseph S. Davidson
                                                              Victor T. Metroff
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              mbadwan@sulaimanlaw.com
                                                              jdavidson@sulaimanlaw.com
                                                              vmetroff@sulaimanlaw.com




                                                 9
